Citation Nr: 1610529	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  10-27 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967, including service in the Republic of Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  That rating decision granted service connection for PTSD with an initial evaluation of 10 percent effective September 15, 2009.  In August 2015 the evaluation of PTSD was increased to 50 percent effective September 15, 2009.  Also in August 2015 an SSOC was issued and entitlement to an initial rating in excess of 50 percent for PTSD was denied.

The Veteran has not been awarded the maximum available benefit, which it is generally presumed the Veteran seeks.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not indicated that he is satisfied with the current rating.

The Board recognizes that the United States Court of Appeals for Veterans Claims (Court) has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Locklear v. Shinseki, the Court distinguished the instant case from Rice and recognized that VA's Secretary had the authority to specifically separate the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU.  The Court held that "[b]ifurcation of a claim generally is within the Secretary's discretion."  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011). 

The Veteran has been in receipt of a schedular 100 combined service connected disability rating since April 3, 2012, and prior to that a TDIU rating was in effect from February 29, 2012 to April 2, 2012.  The Veteran was notified in February 2013 of the RO's decision to grant a TDIU, effective February 29, 2012.  Subsequently, the Veteran did not submit a notice of disagreement with respect to the effective date of the grant of entitlement to TDIU.  Thus, the Board does not have jurisdiction over any TDIU issue as the claim of entitlement to TDIU was separately adjudicated and has not been perfected for appellate review. 


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD has resulted in symptoms such as suicidal ideation, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships, which have resulted in occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a 70 percent schedular rating for PTSD for the entire period on appeal have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125 Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The appeal arises from the Veteran's disagreement with the disability rating assigned by VA for his service-connected PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran's VA treatment records from May 2010 to August 2015 and VA fee based examinations that were conducted in November 2009 and January 2013 were obtained.  The Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes for the Veteran's PTSD claim.  The Board finds these examinations to be adequate for rating purposes.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).

For the foregoing reasons, VA's duty to assist has been met.

II. Increased Rating for PTSD

Legal Framework

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2 (2015). 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD has been evaluated as 50 percent disabling under the General Rating Formula for Mental Disorders.  Id.  That rating is warranted when PTSD is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

The next higher disability rating of 70 percent is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The evidence considered in determining the level of impairment for psychiatric disorders under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the rating code.  Disability ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment from psychiatric disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).

VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998). 

Prior to its recent revision, VA had adopted and employed the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM-IV).  See 38 C.F.R. § 4.130.  Under that previous standard, diagnoses many times included an Axis V diagnosis, a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. 

A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). 

A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Facts

An October 2009 VA mental health medication management note reported the Veteran was not taking his medication, and felt low.  He wanted to get back to his medication.  The Veteran reported a low level depression but denied hopelessness or anhedonia.  He currently denied suicidal or homicidal ideations, intent, or plan.  He was still going to work and enjoyed it and did not wish to retire anytime soon.  The Veteran loved to spend time with his grandchildren.  Upon examination it was noted the Veteran was casually dressed and was cooperative with the interview.  He maintained good eye contact during the interview.  His speech was normal in rate rhythm and volume.  He reported his mood to be "low", affect was mildly labile and tearful at times.  He currently denied hallucinations and no delusions were elicited.  Insight and judgment were fair.  He had a GAF score of 55.

An October 2009 VA individual psychotherapy mental health note reflected the Veteran was making progress in his PTSD treatment.  

In a November 2009 VA fee-based examination, the examiner noted that the Veteran was living with his daughter.  The Veteran reported difficulty falling asleep and remaining asleep; his sleep quality was poor, he tossed turned, sweated, and thrashed in his sleep and on several occasions he had inadvertently hit, kicked or shoved a bed partner.  The Veteran suffered from recurrent specific and non-specific nightmares and he seldom slept through the night.  He alleged that he suffered from repeated unwanted intrusive thoughts during his waking hours and avoided watching media information concerning all wars.  The Veteran said that he had become increasingly socially avoidant and when in public he was often watchful, wary and suspicious.  He endorsed being hypervigilant, reporting that he often sat with his back to the wall in public to see what was going on.  On a few occasions the Veteran had been violent but he had not been continuously violent.  The Veteran had often been irritable, angry, impatient, and anxious, and had frequent verbal altercations through the years.  He preferred to spend time by himself.  He had not been suicidal, homicidal, psychotic, manic, hypomanic, obsessive or compulsive.

The examiner also noted that the Veteran had worked in various ship and submarine repair jobs for many years and performed his work well.  The Veteran would occasionally have verbal conflicts with people around him.  He had worked at his current job for nine years and was currently supported by his salary.

The examiner observed that the Veteran was well-nourished, well-developed, and appeared his stated age.  The Veteran was open and forthcoming in providing his history, was polite and cooperative during the interview, and maintained eye contact well.  The examiner considered the Veteran a truthful and reliable historian.  The Veteran's speech and thought processes were goal directed, his behavior was normal during the meeting, and no psychomotor abnormalities were noted.  He was oriented in all spheres, memory function was good for three out of three objects at one and fifteen minutes.  No memory deficit could be elicited.  Mood and affect were appropriately anxious and sad as he described his exposure to multiple traumatic events.  His fund of knowledge, abstracting ability, and mathematical calculating ability were good.  Insight and judgment were good.

The examiner opined that the Veteran suffered from PTSD and other substance use disorders related to non-service-connected psychiatric entities.  The symptoms of the three disorders overlapped and the underlying entities could not be distinguished from each other.  The examiner opined that the Veteran did not represent an acute danger to himself or anybody else.  He determined that the Veteran was able to perform all activities of daily living and performing daily hygiene.  The examiner commented that the Veteran's PTSD prognosis was guarded although he was capable of working from a mental health point of view.  The examiner observed, however, that in each of his jobs, the Veteran had often been irritable, and he had difficulty establishing and maintaining interpersonal relationships.  The Veteran had a GAF score of 55.

A December 2009 VA mental health note reveals that the Veteran had two daughters and four grandchildren.  The Veteran reported feeling good with occasional days of depression.  He tried to keep himself busy and loved spending time with his daughters and grandchildren.  He currently denied any suicidal or homicidal ideations intent or plan but did report having some passive thoughts of dying.  During the exam he was casually dressed and was cooperative with the interview.  He maintained a good eye contact during the interview.  His speech was normal in rate, rhythm, and volume.  He reported his mood to be "fine".  Affect was bright and stable.  He currently denied hallucinations and no delusions were elicited.  Insight and judgment were better.  His GAF score was 60.

A January 2010 VA mental health note mentioned that that the Veteran had been spending as much time as possible with his family, having done so for Christmas and the New Year.  He reported having passive suicidal thoughts off and on but having been able to shove them off.  During the exam he was casually dressed and cooperative with the interview.  He maintained good eye contact with speech at a slightly low rate, normal in rhythm and volume.  He reported his mood being "alright", affect was stable and appropriate.  He currently denied hallucinations.  No delusions were elicited.  He also currently denied suicidal or homicidal ideations, intent or plan.  Insight and judgment were better.  His GAF score was 65.

In his February 2010 notice of disagreement (NOD) the Veteran stated that he disagreed with the 10 percent PTSD rating and that at least once a month, sometimes more often, he received counseling at a VA facility.  He described himself as having problems with sleeping, communicating, memory and loud noises, and as avoiding groups.  As a consequence he had been prescribed medication.  He also stated that at work he did not interact with others, and tried to stay away from other people.

In April 2010 the Veteran wrote to VA.  He attached letters to reconsider the rating of 10 percent regarding the NOD.  In a letter dated March 2010 the Veteran's oldest daughter described him as explosive with angry outbursts, suffering shame and guilt, behaving recklessly, having nightmares, always ready to self-protect, scared of loud noises, overeating, being hopeless about the future, and as using drugs.  She attributed these feelings and behaviors to the Veteran's experiences in Vietnam.  In another letter also dated March 2010 the Veteran's youngest daughter spoke of how her father suffered because of his memories of Vietnam, his pain, emotion, abnormal sleep pattern, fits of rage, and use of alcohol and illegal drugs.

In May 2010 the Veteran submitted medical treatment records from a VA facility which included an April 2010 mental health treatment note in support of his request for an increased rating for PTSD.  According to this note the Veteran suffered symptoms of disabling PTSD, which included intrusive thoughts of the traumatic event, repetitive traumatic nightmares and distress upon exposure to cues which reminded him of the trauma.  In addition he had avoidance, symptoms of social detachment, memory problems, inability to tolerate crowds of people, estrangement from family and friends, and reluctance to talk about the trauma.  The Veteran had abused substances in the past and worked long hours in an attempt to avoid trauma related thoughts and feelings.  He suffered from disturbed sleep, extreme irritability, poor concentration, hypervigilance, and increased startle response.  In addition, the Veteran had problems with depressed mood, crying spells and transitory suicidal ideations.  He said that thoughts of the impact his death would have on his children and grandchildren kept him from acting on these thoughts.  These symptoms had significantly interfered with both social and vocational aspects of functioning.  When last seen the Veteran had been tense and guarded.  Speech was logical and goal directed.  Thought processes were intact without evidence of psychosis.  He denied current suicidal or homicidal ideation.  His mood was depressed and anxious.  Insight and judgment were intact.  His GAF score was 50.

In his June 2010 appeal to the Board, the Veteran stated that he worked in an office that had only one other person and that the supervisor had been altering his work so that he was not under any heavy stress.  This had been going on for quite some time and if the supervisor had commented for the record about the concessions made at work he would probably lose his job.  However treatment at a VA facility had helped him with his job and with those concessions at work he was able to function.  He also related how he did not socialize and did not participate in civic functions and asked for a through and contemporaneous PTSD medical examination.  He thus asked the Board to increase his rating for PTSD.

In July 2010 the Veteran resubmitted those VA treatment records presented in May 2010.  Now the April 2010 VA treatment records had an addendum dated June 2010.  The addendum related the Veteran's statements about having significant occupational and social problems related to his PTSD symptoms.  He was very socially isolated aside from his contact with co-workers at work and his family.  The Veteran became increasingly depressed when he had limited contact with his family and experienced feelings of hopelessness and transitory suicidal ideations with no active intent or plan.  The Veteran had experienced problems on the job in getting along with co-workers and tried to limit his contact with others as he could easily become argumentative.  In the past he had been counseled about his behavior at work and he had quit jobs rather than being fired due to work performance problems.  The Veteran shared that he had exhausted his sick and annual leave in the past due to missing days from work when he became overwhelmed with his symptoms of PTSD and depression.  He indicated that he was conscientious about his work but felt his work productivity was negatively impacted by his difficulties with his PTSD symptoms.

A May 2011 VA primary care progress note reported the Veteran admitted intermittent depression.  He described some anxiety and depressive thoughts.

A June 2011 VA mental health medication management note reported the Veteran was working as a clerk for a painting company and planned to retire in October of that year.  The veteran described having nightmares once a month, but no recent flashbacks.  He denied depressed mood, feelings of hopelessness or anhedonia, lethal ideations or psychotic symptoms.  A mental status exam revealed a casually and neatly dressed male who was cooperative.  Evidence of psychotic symptoms was not present and the Veteran did not express current suicidal or homicidal ideation.  His mood was "not too bad", his affect was somewhat restricted and his insight and judgment were unimpaired.  His GAF score was 55.

A February 2012 VA mental health medication management note stated the Veteran mentioned time with his grandchildren and wanting to spend more time with them.  He reported that his PTSD had been stable and denied any worsening of nightmares, flashbacks, anxiety, etc., and denied any suicidal or homicidal ideations.  A mental status exam revealed a casually and neatly dressed male who was cooperative.  Evidence of psychotic symptoms was not present.  The patient did not express current suicidal or homicidal ideation.  His mood was "not too bad".  Affect was somewhat restricted.  His insight and judgment were unimpaired.  He had a GAF score of 55.

An April 2012 VA mental health medication management note reported that the Veteran's PTSD had been stable.  The Veteran denied any worsening of nightmares, flashbacks, anxiety, etc.  The Veteran was dressed in casual clothing, with fair grooming.  He was fully alert and awake and exhibited no abnormal behaviors or movements.  The Veteran was cooperative when interviewed, with good eye contact, his speech was normal in rate, volume, and rhythm, with normal latency of responses and his thought processes were linear and goal directed, with no noted delusional content.  His mood was "doing ok" and affect was appropriate and pleasant with no noted irritability.  The Veteran denied any suicidal or homicidal ideations, intentions or plans.  He was cognitively stable for recent and remote events and relevant in conversation.  His insight and judgment were deemed to be fair.  He had a GAF score of 55.

A June 2012 VA mental health medication management note reported that the Veteran recently had been working as a clerk for a painting company, but recently retired and that he was now very active with his grandchildren's activities and studies.  He reported that his PTSD has been stable and denied any worsening of nightmares, flashbacks, anxiety etc.  The Veteran denied any suicidal or homicidal ideations.  Upon examination he was dressed in casual clothing, with fair grooming and was fully alert and awake.  He exhibited no abnormal behaviors or movements. The Veteran was cooperative with interview with good eye contact.  Speech was normal in rate, volume, and rhythm, with normal latency of responses.  Thought processes were linear and goal directed, with no noted delusional content.  His mood was "doing ok" and affect was appropriate and pleasant with no noted irritability.  He denied any suicidal or homicidal ideations, intentions or plans.  The Veteran was cognitively stable for recent and remote events and relevant in conversation.  Insight and judgment were deemed to be fair.  He had a GAF score of 55.

A December 2012 VA mental health note relates that the Veteran had not been sleeping well at night because of worries about health concerns.  The Veteran reported he was very active in his grandchildren's activities.  He lived alone but had good social support as he spent a lot of time with his daughters.  He denied lethal ideations and psychotic content.  Upon examination the Veteran was dressed in casual clothing, with good grooming.  He exhibited no abnormal behaviors or movements and was cooperative with the interview with good eye contact.  Speech was normal in rate, volume, and rhythm, with normal latency of responses.  Thought processes were linear and goal directed, with no noted delusional content.  Mood was "not bad" and affect was appropriate and pleasant with no noted irritability.  The Veteran denied any suicidal or homicidal ideations, intentions or plans.  He was cognitively stable for recent and remote events and relevant in conversation.  His insight and judgment were deemed to be fair.  He had a GAF score of 55.

A January 2013 VA fee-based examination indicated the Veteran suffered from PTSD, that he was in social isolation, unemployed and suffered nightmares, flashbacks, difficulty sleeping, hypervigilance in all settings and social avoidance, all as symptoms of PTSD.  The Veteran was described as having occupational and social impairment with reduced reliability and productivity.  For that level of occupational and social impairment, social avoidance, irritability and quickness to become angry were attributable to PTSD.  The medical examiner had reviewed the Veteran's claims file, military service treatment records, the Veteran's DD-214, the Veteran's April 2010 statement sent to the VA and a March 2010 letter from the Veteran where he outlined his PTSD symptoms.  The examiner also reviewed the letters authored by the Veteran's daughters indicating their perceptions of his symptoms of PTSD, his previous psychiatric disability evaluation performed on November 2009, as well as multiple unrelated medical progress notes and mental health medical progress notes.

The Veteran reported he had trouble holding jobs for many years.  He then worked as a ship inspector for eleven years before retiring in February 2012.  He found it increasingly difficult to perform his work due to his advanced age and medical problems.  The Veteran indicated that he would no longer be able to perform his duties as a ship inspector.  Yet the Veteran recognized that he would be able to perform sedentary work.

The examiner noted the previous November 2009 diagnosis of PTSD, combat related as the primary psychiatric diagnosis.  At the time of the January 2013 examination the Veteran continued to endorse multiple symptoms of PTSD.  He also suffered from the major symptoms of PTSD as he had difficulty both falling asleep and remaining asleep.  His sleep quality was poor.  He tossed, turned, sweated, and thrashed in his sleep.  He also suffered from recurrent specific and non-specific nightmares and suffered flashbacks.  He tried to avoid watching information about any war.

The Veteran continued to be largely socially isolated, spending most of his time by himself, particularly since he stopped working.  He was quick to become irritable, anxious, angry and withdrawn.  He was easily startled by loud noises or sudden movements when he was in public and was routinely hypervigilant.  He sat with his back to the wall in public settings.  The Veteran also reported that he continued to have trouble with sleep which he described as his cardinal symptom.  He stated he did not sleep more than three or four hours each night.  He was currently receiving treatment for PTSD, including medication, at a VA medical facility.

For VA rating purposes the examiner noted that, among others, the Veteran suffered from suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in adapting to stressful circumstances including work or a worklike setting, and an inability to establish and maintain effective relationships.  Other symptoms present were frequent social isolation, irritability, quickness to become angry, and sadness.  At the time of the examination the Veteran lived in the home of one of his daughters.  It was the examiner's opinion that the Veteran would be able to perform non-strenuous work and some physical activity, although not as strenuous as previously.  The Veteran would not be able to provide a leadership role, because he was quick to become irritable, anxious and withdrawn.  There was no change in his diagnosis of PTSD.  At the time of the examination the condition was active.  The Veteran had a current GAF score of 55.

In October 2013 the Veteran was screened for depression at a VA facility.  His score was four, which was positive for depression.  The Veteran related that nearly every day he felt little interest or pleasure in doing things.  He also related that on several days he had felt down, depressed, or hopeless.  However a VA primary care physician note from October 2013 related no depression and no suicidal ideations.

A July 2014 VA nursing outpatient note related that the Veteran had a negative score when screened for PTSD.  The Veteran had not had nightmares, or undesired thoughts.  He did not have the need to try hard to avoid thoughts or go out of his way to avoid situations.  However he was constantly on guard, watchful, or easily startled and felt numb or detached from others, activities, or his surroundings.

An October 2014 VA nursing outpatient note related a depression screening.  The Veteran scored three, which was positive for depression.  Regarding whether he felt little interest or pleasure in doing things the Veteran answered that "not at all."  Regarding whether he felt down, depressed, or hopeless, the Veteran answered that "nearly every day."

In November 2014 a VA primary care note related that the Veteran had no depression or suicidal ideations.

Analysis

After reviewing the record, the Board finds that there is competent and credible evidence that the Veteran's PTSD results in occupational and social impairment, with deficiencies in most areas, approximating a 70 percent rating pursuant to Diagnostic Code 9411.  38 C.F.R. §§ 4.3, 4.130.  This conclusion is supported by the Veteran's symptoms of intermittent suicidal ideation throughout the appeals period as well as the January 2013 VA examiner's finding that the Veteran suffered from difficulty in adapting to stressful circumstances including work or a worklike setting, and an inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A higher 100 percent rating is warranted where there is total occupational and social impairment; however, the Board finds that the Veteran's symptoms have not shown to result in such impairment.  The Veteran was employed until early 2012.  At the time of the January 2013 VA examination the Veteran recognized that he would be able to perform sedentary work, an assessment with which the examiner agreed.  The Veteran has been consistently shown to have relationships with his daughters and grandchildren, persons with whom he repeatedly spent time much to his enjoyment.  Indeed his daughters submitted statements on the Veteran's behalf.  At no point during the course of the appeal did the Veteran demonstrate deficiencies in speech content, thought content, memory, or hygiene.  Based on these findings, the Board finds that, even when reasonable doubt is resolved in his favor, the Veteran's PTSD does not approximate total occupational and social impairment.  38 C.F.R. §§4.3, 4.130.  Therefore, a higher 100 percent schedular rating is not appropriate.

As this is an initial rating case, consideration has been given to staged ratings (different percentage ratings for different periods of time, the effective date of service connection, based on the facts found).  Fenderson, 12 Vet. App. at 119.  As the Board finds that the Veteran's PTSD approximates a 70 percent schedular rating for the entire period on appeal, no additional staged rating is warranted.

III.  Extraschedular Rating 

The Board has also considered referral for an extraschedular rating.  38 C.F.R. § 3.321.  The Veteran' psychiatric symptoms are contained within the ratings criteria because the symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Therefore, all symptoms attributable to the PTSD have been considered in determining the schedular rating.  


ORDER

An initial disability rating of 70 percent for PTSD is granted.


____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


